DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on October 21, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1 and 15 and has canceled claims 2 and 16-20.  
Claims 1, 4-15 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 4-6, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Flagello (US 2010/0041239 A1) in view of the US patent application publication by Sridharan et al (US 2013/0294468 A1) and patent issued to Iizuka et al (PN. 6,130,782).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Flagello teaches a diffractive optical element that is comprised of an array of unit cells (1a, Figures 5, 6, 8 and 9) along a surface of an optical material, (please see Figure 1), wherein each unit cell includes diffractive optical element, implicitly has a diffractive structure, that has a phase profile designated as “F”, (please see paragraph [0052]).  It is implicitly true that the diffractive optical element is capable of diffracting input illumination (4, Figure 1), into diffracted light (5).  The phase profile of each unit cell is repeated in each unit cell of the array, (please see Figures 6 and 9).  
This reference has met all the limitations.  It however does not teach explicitly that the phase profile diffracts input illumination into structured light of a plurality of different diffraction orders and the phase profile is at least partially but less than completely phase unwrapped.  

Sridharan et al in the same field of endeavor teaches a diffractive optical element (110 or DOE1, or 120 or DOE2, Figure 1), that is comprised of a microstructures along a surface of an optical material (substrate portion of 110 or 120), having a phase profile (530, Figure 5C, or 540, Figure 5D) to diffract input illumination into structure light of a plurality of different diffraction orders wherein the phase profile is at least partially phase unwrapped, (please see paragraph [0071]).  Sridharan et al teaches that the phase profile of the diffractive optical element DOE1 (110) diffracts the input illumination light (with Gaussian input profile, Figure 5A) into multiple lobes (i.e. different diffraction orders, Figure 5B) at the diffractive optical element DOE 2.  
Sridharan et al however does not teach explicitly that “the phase profile is at least partially but less than completely phase unwrapped”.  Iizuka et al in the same field of endeavor teaches a diffractive optical element with a height profile of the diffractive optical element expressed as H = *n-1)), (please see column 4, line 60), with  is the phase profile, n being the refractive index, and  being the wavelength.  Iizuka et al teaches that the phase profile may be unwrapped or wrapped, (please see the figures).  Sridharan et al in light of the disclosure of Iizuka et al therefore is obvious to one skilled in the art to make the phase profile of the diffractive optical element less than completely unwrapped as an alternative design for the diffractive optical element.  It would then have been obvious to one skilled in the art to apply the teachings of Sridharan et al and Iizuka et al to modify the phase profile of the diffractive optical element of Flagello for the benefit of making the diffractive optical element to provide desired structured light of a plurality of different diffraction orders.  
With regard to claim 4, Sridharan et al teaches that the surface extends along one or two dimensions each orthogonal to a depth dimension along which the phase profile extends.  

With regard to claim 6, Sridharan et al teaches the surface of the single optical material is a first surface that is opposite to a second surface of the single optical material, (please see Figure 1 of Sridharan et al).  
With regard to claim 9, both Sridharan et al and Iizuka et al teach that the second surface is flat, (please see Figure 1, Sridharan et al and Iizuka et al).  
With regard to claim 15, Sridharan et al in light of Iizuka et al discloses that the phase profile is a 2P unwrapped phase profile and is periodic along the surface.  

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flagello, Sridharan et al and Iizuka et al as applied to claims 1 and 5 above, and further in view of the patent issued to Perilloux et al (PN. 5,151,917).
The diffractive optical element taught by Flagello in combination with the teachings of Sridharan et al and Iizuka et al as described in claims 1 and 5 above has met all the limitations of the claims.  
With regard to claims 7 and 8, Sridharan et al and Iizuka et al teach that the diffractive optical element has a second surface that is flat, but they do not teach explicitly that the second surface might alternatively have a second microstructures that are either the same or different as the first microstructures.  Since the specification and the claims fail to teach the criticality of the second surface to be either flat, or to have a second microstructures, either being the same or different from the first microstructures, these features are considered to be obvious matters of .  

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flagello, Sridharan et al and Iizuka et al as applied to claim 1 above and further in view of the US patent application publication by Takada et al (US 2002/0063962 A1).
The diffractive optical element taught by Flagello in combination with the teachings of Sridharan et al and Iizuka et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 10, Sridharan et al does not teach explicitly that the optical material of the diffractive optical element comprises a composite optical material including two or more different optical materials.  Takada et al in the same field of endeavor teaches that a diffractive optical element may alternatively have a composite optical material that is comprised of two or more optical materials (13a and 13b, Figure 3) to provide a diffractive optical element that has an improved diffraction efficiency.  It would then have been obvious to one skilled in the art to 
With regard to claim 11, Sridharan et al in light of Takada et al teaches the composite material has a first is a first external surface that is opposite to a second external surface of the, (please see Figure 3 of Takada et al).  
With regard to claims 12 and 13, Takada et al teaches that the second external surfaces has microstructures that are either same as (Figure 4) or different form (Figure 3) the first microstructures along the first external surface of the composite optical material.  
With regard to claim 14, Sridharan et al teach that the second surface of the diffractive optical element is flat, (please see Figure 1, Sridharan et al).  It is noted that since the specification and the claims fail to teach the criticality for the second external surface of the composite material to be either flat or having a second microstructure, such modification is considered to be obvious matters of design choices to one skilled in the art for these different designs do not affect the function of the diffractive optical element having the first microstructures.  

Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive. The amended claims have been fully considered and they are rejected for the reasons stated above.  Applicant’s arguments concerning the amended features have fully addressed in the reasons for rejection above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872